Case 8:14-bk-11335-TA   Doc 2742 Filed 08/03/20 Entered 08/03/20 11:54:05                Desc
                          Main Document Page 1 of 2



  1
  2                                                           FILED & ENTERED
  3
  4                                                                AUG 03 2020

  5                                                           CLERK U.S. BANKRUPTCY COURT
                                                              Central District of California
                                                              BY deramus DEPUTY CLERK
  6
  7
  8                       UNITED STATES BANKRUPTCY COURT

  9             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 10
       In re:                                    Case No.: 8:14-bk-11335-TA
 11
 12    PLAZA HEALTHCARE CENTER, LLC              Chapter 11

 13                                           NOTICE OF CHANGE IN HEARING
                                              LOCATION FOR MOTION FOR RELIEF
 14                                           FROM THE AUTOMATIC STAY UNDER 11
                                      Debtor, U.S.C. § 362 (ACTION IN
 15                                           NONBANKRUTPCY FORUM)
 16
                                                 Current Hearing:
 17                                              Date: August 5, 2020
                                                 Time: 10:00 a.m.
 18                                              Ctrm: 5D
 19                                              New Hearing:
 20                                              Date: August 5, 2020
                                                 Time: 10:00 a.m.
 21                                              Ctrm: 5B

 22
      //
 23
 24 //
 25 //
 26 //
 27
      //
 28

                                             1
Case 8:14-bk-11335-TA        Doc 2742 Filed 08/03/20 Entered 08/03/20 11:54:05            Desc
                               Main Document Page 2 of 2



  1          In accordance with Administrative Order 20-07 dated July 15, 2020, this case was

  2 reassigned to this court effective July 31, 2020. The Motion for Relief from the Automatic Stay
  3 Under 11 U.S.C. § 362 (Action in Non) [DN 2739] filed on July 9, 2020 will be heard before this
  4 court on August 5, 2020 at 10:00 a.m.
  5
                                                 ###
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23   Date: August 3, 2020

 24
 25
 26
 27
 28


                                                       2
